[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                               No. 04-14755                 DECEMBER 7, 2005
                           Non-Argument Calendar            THOMAS K. KAHN
                                                                CLERK
                         ________________________

                       D. C. Docket No. 02-00591-CR-4-1


UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,


                                    versus

ABIOLA LAWAL,
a.k.a. A. K. Lawani,


                                                          Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________

                              (December 7, 2005)

Before MARCUS, WILSON, and HILL, Circuit Judges.

PER CURIAM:
      By single-judge order of this court filed September 19, 2005, appellant

Abiola Lawal’s motion for severance in this case was granted and his appeal was

severed from Appellant Leroy Evans’ appeal. The same order also granted

Lawal’s motion to expedite appeal, and his appeal was expedited directly to this

merits panel for our consideration upon the completion of briefing. Our

conclusions follow.

      In his brief, Lawal states the three issues he raises on appeal as:

“I. Taken in the light most favorable to the government, the prosecution failed to

show beyond a reasonable doubt through its circumstantial case that Defendant

Abiola Lawal knew of the conspiracy and intended to join it.

II. As a result of the government’s failure to provide information on forgeries in

the case by the only witness for the government, Professor Lawal was deprived of

his constitutional right to a fair trail under Brady [Brady v. Maryland, 83 S. Ct. 738

(1963)].

III. Professor Lawal objected at sentencing to the mandatory application of the

United States Sentencing Guidelines and should be sentenced again.”

      As to Issues I and II above, based on a careful review of the briefs and the

extensive record, and the arguments raised therein, we affirm the merits of Lawal’s

appeal on the basis of, and for the reasons set forth in, the thirty-four (34) page



                                           2
opinion of the Honorable Richard W. Story, United States District Judge, dated

June 16 th, 2004, insofar as his order addresses the substance of these two issues.

         As to the sentencing issue raised in Issue III, the government concedes in its

brief, at pages 26-27, that it cannot meet its burden of proof in Lawal’s case that

the Booker statutory error of sentencing under a mandatory Sentencing Guidelines

regime was harmless error. United States v. Booker, 125 S. Ct. 738 (2005), United

States v. Mathenia, 409 F.3d 1289, 1291 (11 th Cir. 2005). It concedes that Lawal is

entitled to have his sentence reversed and his case remanded for re-sentencing. We

agree.

         For the foregoing reasons, we vacate and remand Lawal’s sentence for the

limited purpose of resentencing pursuant to Booker. The judgment of conviction is

affirmed.

         AFFIRMED IN PART; VACATED AND REVERSED IN PART, AND

REMANDED FOR RESENTENCING.




                                            3